Citation Nr: 0905505	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-44 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1993 to January 
1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2003 rating decision in which the Seattle, 
Washington RO granted service connection and assigned an 
initial 10 percent rating for PTSD, effective May 31, 2002.  
The Veteran filed a notice of disagreement (NOD) in May 2004.  
In a December 2004 rating decision, the RO assigned an 
initial 30 percent rating for PTSD, effective, May 31, 2002.  
The RO issued a statement of the case (SOC) in December 2004.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in December 2004.  The 
RO issued a supplemental SOC (SSOC) reflecting the continued 
denial of the claim in December 2006.  

The Veteran's claims file was permanently transferred from 
the RO in Seattle, Washington to the RO in San Diego, 
California; hence, the San Diego RO now has jurisdiction over 
the claim on appeal.  The San Diego RO issued supplemental 
SOC's (SSOCs) reflecting the continued denial of the claim in 
August 2007 and October 2008.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
PTSD, the Board has characterized this issue on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although a higher initial rating for PTSD has been 
assigned, because a higher rating is available, and the 
Veteran is presumed and indicated that he wants to seek the 
maximum available benefit for a disability, the claim for 
higher rating remains viable on appeal.  Id.; see also AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for a higher initial rating for PTSD 
is warranted.

The Veteran and his representative contend that the Veteran's 
service-connected PTSD is more severe than reflected in his 
current 30 percent disability rating.  The Veteran last 
underwent a VA psychiatric examination in August 2003.  Since 
then, the Veteran's records from the Long Beach VA Medical 
Center (VAMC) suggest a worsening of his PTSD.  The VAMC 
reports indicate that the Veteran had suicidal ideation and 
severe functional impairment.  That record also reflects 
that, in addition to PTSD, the Veteran has an Axis I 
diagnosis of adjustment disorder with depressed mood (a 
disability for which service connection has not be 
established).  However, there is no medical indication 
whether it is possible to distinguish the symptoms and 
effects of his PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (holding that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the Veteran's 
service- connected condition).

To ensure that the record reflects the current severity of 
the Veteran's PTSD, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria and the Mittleider question (noted 
above), is needed to properly evaluate the service-connected 
disability under consideration.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).

The Board notes points out that the record reflects that the 
veteran failed to report to a VA examination scheduled in 
March 2007.  However, in a January 2009 Appellant's Brief, 
the Veteran's representative indicated the Veteran's 
willingness to report to VA examination, if needed. 

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist, at a VA medical facility.  
The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim for higher initial rating (as the 
original claim will be decided on the basis of evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility. 

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal. 
 The RO's letter to the appellant should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also ensure 
that its letter meets the notice requirements of the decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
particularly as regards VA's assignment of disability ratings 
and effective dates, as appropriate.
 
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim for a higher initial rating 
for PTSD should include consideration of whether "staged 
rating" (assignment of different ratings for distinct periods 
of time, based on the facts found), pursuant to Fenderson 
(cited to above), is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send to the Veteran and 
his representative a letter inviting the 
Veteran to provide to the RO to provide 
any additional information and/or 
evidence pertinent to this claim.  The RO 
should explain the type of evidence that 
is the Veteran's ultimate responsibility 
to submit.  

The RO should also ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman (cited to above), 
particularly as regards VA's assignment 
of disability ratings and effective 
dates, as appropriate.

The RO's letter must also clearly explain 
to the Veteran that he has a full one- 
year period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by a psychiatrist, at a 
VA medical facility. The entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the 
psychiatrist designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions (to specifically include the 
Veteran's description of his PTSD 
symptoms).  All necessary tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the Veteran's PTSD, and an explanation 
of what the score means.

In rendering the aforementioned findings, 
the physician should indicate whether it 
is medically possible to distinguish the 
symptoms and effects of the Veteran's 
PTSD from his nonservice-connected 
adjustment disorder with depressed mood.  
If not, the examiner should clearly 
indicate that the findings rendered are 
with respect to the Veteran's overall 
psychiatric impairment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5. To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readajudicate the higher rating 
claim on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of Mittleider (cited to 
above), as well as whether "staged 
rating," pursuant to Fenderson (cited to 
above), is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

